Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 03/05/2021 has been entered. Claims 1-20 are pending. Claims 1-3, 19 and 20 have been amended. No claim is added or canceled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The applicant argued that Wary does not teach receiving a second set of data indicative of available capacity of one or more available resources (i.e. receive internal monitor data for CPU utilization, memory, and disk usage, [0083]).
However Wary teaches a second set of data indicative of available capacity of one or more available resources ([0083], receive internal monitor data for CPU utilization, memory, and disk usage).
In addition the applicant argued that MASUDA does not teach “determining one or more recommended allocations of the available capacity of the one or more available resources based on each set of data received, wherein the one or more recommended allocations comprise one or more metrics to, a corresponding frequency at which each of the one or more metrics is monitored, and a recommended allocation of the available capacity of the one or more available resources for use in monitoring the one or more metrics.”
In response to the applicant’s argument MASUDA teaches determining one or more recommended allocations of the available capacity of one or more available resources based on 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wray (US 20130254384) hereinafter Wray in view of MACIOCCI et al. (US 20120078684) hereinafter MACIOCCI and MASUDA et al. (US 20160006640) hereinafter MASUDA and Vasic et al. (US 20130185729) hereinafter Vasic.
Regarding claim 1, Wray teaches a method comprising: receiving a first set of data relating to a plurality of applications to be monitored, (i.e. a monitoring application may collect operational and performance statistics about a cloud application from both internal and external monitors, [0018]); receiving a second set of data indicative of available capacity of one or more 
However, Wray does not explicitly disclose wherein the first set of data is indicative of a frequency at which at least one of the plurality of applications is mentioned in one or more data sources relating to social media and news. 
However, MACIOCCI teaches disclose wherein the first set of data is indicative of a frequency at which at least one of the plurality of applications is mentioned in one or more data sources relating to social media and news (i.e. the media may include social media, blogs, in addition to more traditional media, such as news articles/commentary. Searching the media for discussion of each of the plurality of applications may include electronic searches to determine a number of times that each of the one or more applications is named in various media, [0053]). 
Based on Wray in view of MACIOCCI it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the media may include social media, blogs, in addition to more traditional media, such as news articles/commentary. Searching the media for discussion of each of the plurality of applications may include electronic searches to determine a number of times that each of the one or more applications is named in various media to Wray because Wray teaches resource allocation for application, and MACIOCCI suggests the media may include social media, blogs, in addition to more traditional media, such as news articles/commentary. Searching the media for discussion of each of the plurality of applications may include electronic searches to determine a number of times that each of the one or more applications is named in various media, ([0053]).
One of ordinary skill in the art would have been motivated to utilize MACIOCCI into Wray system in order to increase efficiency of resource allocation for application of Wray system. 
However, Wray does not explicitly disclose determining one or more recommended allocations of the available capacity of the one or more available resources based on each set of data received, wherein the one or more recommended allocations comprise one or more 
However, MASUDA teaches determining one or more recommended allocations of the available capacity of one or more available resources based on each set of data received (i.e. the probe managing program retrieves an element resource that satisfies an infrastructure monitoring request from among element resources included in the infrastructure resources and allocates the application to the retrieved element resource based on monitoring spike, [0144]), wherein the one or more recommended allocations comprise one or more metrics to monitor, (i.e. Fig. 5. Item 54, Metrics), a corresponding frequency at which each of the one or more metrics is monitored, (i.e. Fig. 5, item 55, monitoring interval), and a recommended allocation of the available capacity of the one or more available resources for use in monitoring the one or more metrics (i.e. the element resource satisfying the monitoring interval condition, [0154]).
Based on Wray in view of MASUDA it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the probe managing program retrieves an element resource that satisfies an infrastructure monitoring request from among element resources included in the infrastructure resources and allocates the application to the retrieved element resource based on monitoring spike, Metrics, monitoring interval, and element resource satisfying the monitoring interval condition to Wray because Wray teaches resource allocation for application, and MASUDA suggests the probe managing program retrieves an element resource that satisfies an infrastructure monitoring request from among element resources included in the infrastructure resources and allocates the application to the 
One of ordinary skill in the art would have been motivated to utilize MASUDA into Wray system in order to improve resource usage of Wray system.
However, Wray does not explicitly disclose the first set of data is further indicative of a first service level objective (SLO) violation relating to a first application of the plurality of applications and application attributes of the first application, and the application attributes of the first application comprise information relating to users of the first application
	However, Vasic teaches the first set of data is further indicative of a first service level objective (SLO) violation relating to a first application of the plurality of applications (i.e. the resource management system may include a monitor that periodically or on-demand (e.g., upon a violation of an SLO) collects the workload signatures about a service or application that is provisioned, [0094]) and application attributes of the first application, and the application attributes of the first application comprise information relating to users of the first application (i.e. private information such as e-mails, user-specific data of the user of the application, [0127]-[0129]), monitor for the first SLO violation and the application attributes of the first application (i.e. a monitor that periodically or on-demand (e.g., upon a violation of an SLO) collects the workload signatures, [0094]).
Based on Wray in view of Vasic, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the resource management system may include a monitor that periodically or on-demand (e.g., upon a violation of an SLO) collects the workload signatures about a service or application that is provisioned and private information such as e-mails, user-specific data of the user of the application to Wray because Wray teaches resource allocation for application, and Vasic suggests the resource management system may include a monitor that periodically or on-demand (e.g., upon a violation of an SLO) collects the workload signatures about a service or application that is provisioned, ([0094]) and 
One of ordinary skill in the art would have been motivated to utilize Vasic into Wray system in order to increase resource monitoring capability of Wray system.

Regarding claim 2, Wray teaches unstructured data comprises different types of raw data, structured data comprises different types of pre-processed data (i.e. the external monitors may provide raw data, aggregated data, pre-formatted data, or the like, [0102]), and the first set of data comprises one or more of the following: application data comprising one or more application attributes of the plurality of applications, social media data comprising unstructured data obtained from one or more social media data sources, news data comprising unstructured data obtained from one or more news media data sources, historical resource consumption data comprising structured data and unstructured data relating to historical workload resource consumption of the plurality of applications, data comprising one or more SLOs relating to the plurality of applications, historical failures data comprising at least one of structured data and unstructured data relating to one or more failures that occurred in the past involving the plurality of applications, historical SLO violations data comprising at least one of structured data and unstructured data relating to one or more SLO violations relating to the plurality of applications that occurred in the past, and user input data indicative of a degree to which a user prioritizes monitoring the plurality of applications over monitoring the one or more metrics (i.e. cloud applications competing for and/or sharing resources may be prioritized based on performance factors determined from the received monitor data. Also, in at least one of the various 

Regarding claim 3, Wray does not explicitly disclose the recommended allocation is based on a degree to which a user prioritizes monitoring the plurality of applications over monitoring the one or more metrics, and the application attributes of the first application comprise at least one of: a number of potential users of the first application, average resource consumption per user of the first application, industry field of a tenant deploying the first application, geographical location of the tenant, or company size of the tenant.
 However, Vasic teaches the recommended allocation is based on a degree to which a user prioritizes monitoring the plurality of applications over monitoring the one or more metrics, and the application attributes of the first application comprise at least one of: a number of potential users of the first application, average resource consumption per user of the first application (i.e. amount of resources allocated to the application or service, [0145]), industry field of a tenant deploying the first application, geographical location of the tenant, or company size of the tenant (i.e. a tenant needs to reveal certain information about their service, [0129]). Therefore, the limitations of claim 3 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 4, Wray teaches where determining one or more recommended allocations of the one or more available resources for monitoring the plurality of applications based on each set of data received comprises: determining a set of application weights by determining, for each application of the plurality of applications, a corresponding weight for the application based on the first set of data, wherein the set of application weights includes each weight determined for each application of the plurality of applications (i.e. cloud applications competing for and/or sharing resources may be prioritized based on performance factors 

Regarding claim 5, Wray teaches determining a set of application weights further comprises: analyzing unstructured data and structured data included in the first set of data separately by: applying a first predictive model to the unstructured data (i.e. the received external monitor data may be normalized, [0070]); applying a second predictive model to the structured data (i.e. the received data may be normalized to a defined range using data normalization techniques, [0105]); obtaining a first set of weights from the first predictive model; obtaining a second set of weights from the second predictive model (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); and combining the first set of weights and the second set of weights to obtain the set of application weights (i.e. the CASF may compute one or more scores, [0084]); wherein each of the first predictive model and the second predictive model is trained to predict a resource consumption of an application (i.e. monitoring the internal performance metrics may include, monitoring at least one of a disk usage metric, a CPU usage metric, or a memory usage metric, [0022]), and a weight for the application is determined based on the resource consumption predicted (i.e. determine a resource scaling score for determining if storage usage scaling be indicated In at least one of the various embodiments, metrics that may be applied may include, storage 

Regarding claim 6, the combination of Wray and MACIOCCI teaches applying a first predictive model to the unstructured data comprises: determining, for each application of the plurality of applications, a corresponding frequency of mentions of the application in the unstructured data by determining frequencies of text relating to the application in the one or more data sources relating to social media and news (i.e. comments regarding any of the one or more available items by any of the plurality of contacts, MACIOCCI, [0055]), wherein a corresponding resource consumption of the application is predicted based on the corresponding frequency of mentions determined (i.e. determined based on an analysis of the received monitoring information. In at least one of the various embodiments, the CASF may be enabled to derive critical paths based on the history of usage and history of system resource impact of particular paths of actions generated by users interacting with cloud applications, Wray, [0059]); and the text relating to the application includes at least one of: hashtags, mentions, social media pages, or comments (i.e. the social media accounts of the user of the device to determine the amount of discussion regarding each of the plurality of applications specific to the friends and contacts of the user. The contact list information may be used to weight the number of downloads /comments made by persons included in the contact list of the user, MACIOCCI, [0056]). Therefore, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 7, Wray teaches the second predictive model is a regression model trained to predict resource consumption of an application based on application attributes of the 

Regarding claim 8, Wray teaches combining the first set of weights and the second set of weights to obtain the set of application weights comprises: combining the first set of weights and the second set of weights based on at least one of an aggregation function and a third predictive model (i.e. the CASF may compute one or more scores, [0084]).

Regarding claim 9, Wray teaches determining a set of application weights further comprises: analyzing together unstructured data and structured data included in the first set of data by applying a predictive model to both the unstructured data and the structured data (i.e. an analysis of the received monitoring information, [0059]); and obtaining a set of weights from the predictive model, wherein the set of application weights is the set of weights (i.e. one or more scores representing the performance scores for critical path documents may be provided. In at least one of the various embodiments, the critical score information may retrieved from a database, local cache, [0071]); wherein the predictive model is trained to predict a resource consumption of an application, and a weight for the application is determined based on the resource consumption predicted (i.e. the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 10, Wray teaches applying a predictive model to both the unstructured data and the structured data comprises: structuring the unstructured data into new structured data (i.e. the received external monitor data may be normalized, [0070]); and applying the predictive model to both the new structured data and the structured data (i.e. if the predicted 

Regarding claim 11, Wray teaches the predictive model is a regression model trained to predict resource consumption of an application based on application attributes of the application (i.e. the predicted memory usage exceeds the current memory allocation, the CASF may allocate additional memory resources to the web application, [0092]).

Regarding claim 12, Wray teaches determining a set of metric weights further comprises: analyzing unstructured data and structured data included in the first set of data separately by (i.e. an analysis of the received monitoring information, [0059]): applying a first classification model to the unstructured data; applying a second classification model to the structured data (i.e. data records may be classified based on time periods (e.g., hourly, daily, weekly, monthly, or the like), type of data (e.g., system log records, web server log records, database log records, [0118]); obtaining a first set of weights based on scores from the first classification model; obtaining a second set of weights based on scores from the second classification model (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); and combining the first set of weights and the second set of weights to obtain the set of metric weights (i.e. the CASF may compute one or more scores, [0084]); wherein each classification model is trained to predict a score indicative of a likelihood that a failure involving an application is associated with a SLO violation relating to the application (i.e. a CPUthreshold value may be tied to a particular cloud application, ([0085]) and if the predicted CPU score exceeds the current CPU allocation, ([0087]); wherein the first classification model is trained based on historical unstructured data relating to one or more applications; and wherein the second classification model is trained based on historical structured data relating to one or more applications (i.e. the internal monitors may submit raw 

Regarding claim 13, Wray teaches combining the first set of weights and the second set of weights to obtain the set of metric weights comprises: combining the first set of weights and the second set of weights based on at least one of an aggregation function and a predictive model (i.e. the CASF may compute one or more scores, [0084]).

Regarding claim 14, Wray teaches determining a set of metric weights further comprises: analyzing together unstructured data and structured data included in the first set of data by applying a classification model to both the unstructured data and the structured data (i.e. an analysis of the received monitoring information, [0059]); and obtaining a set of weights based on scores from the classification model, wherein the set of metric weights is the set of weights (i.e. one or more scores representing the performance scores for critical path documents may be provided, [0071]); wherein the classification model is trained to predict a score indicative of a likelihood that a failure involving an application is associated with a SLO violation relating to the application (i.e. a CPUthreshold value may be tied to a particular cloud application, ([0085]) and if the predicted CPU score exceeds the current CPU allocation, ([0087]); and wherein the classification model is trained based on historical unstructured data relating to one or more applications and historical structured data relating to the one or more applications (i.e. the internal monitors may submit raw data, aggregated data, pre-formatted data, or the like. Further, in at least one of the various embodiments, internal monitors may 

Regarding claim 15, Wray teaches applying a classification model to both the unstructured data and the structured data comprises: structuring the unstructured data into new structured data (i.e. the received external monitor data may be normalized, [0070]); and applying the classification model to both the new structured data and the structured data (i.e. if the predicted CPU score exceeds the current CPU allocation, the CASF may allocate additional CPU resources to the web application that is being monitored, [0087]).

Regarding claim 16, Wray teaches determining one or more recommended allocations of the one or more available resources for monitoring the plurality of applications based on each set of data received further comprises: determining a ranked link of metrics to monitor based on the set of application weights, the set of metric weights, and the user input data (i.e. the data provided by the internal monitors may be transformed and normalized to produce values representing a score for one or more performance metrics that may be associated with the cloud application(s), [0116]); and determining the one or more recommended allocations based on the ranked list, the second set of data, and an optimization model (i.e. the CASF may monitor the sufficiency of computing resources that may be allocated to one or more cloud applications. In at least one of the various embodiments, such computing resources may include, CPU quota utilization, network bandwidth, memory, storage access I/O, storage volume, [0061]).

Regarding claim 17, Wray teaches determining a ranked link of metrics to monitor based on the set of application weights, the set of metric weights, and the user input data comprises: 

Regarding claim 18, Wray teaches the optimization model is an integer programming model (i.e. performance metrics may be normalized and compared using one or more formulas for to determine if the scaling exceeds a defined threshold, [0021]).

Regarding claims 19-20, the limitations of claims 19-20 are similar to the limitations of claim 1. Wray further teaches a system comprising: at least one processor; and a non-transitory processor-readable memory device storing instructions (i.e. network device 200 includes processor 222 in communication with mass memory, [0036]), a computer program product comprising a computer-readable hardware storage medium having program code (i.e.  processor-readable media typically embodies computer-readable instructions, data structures, program modules, or other data, [0031]). Therefore, the limitations of claims 19-20 are rejected in the analysis of claims 1 above, and the claims are rejected on that basis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
3/25/2021